[J-73-2018]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT

   SAYLOR, C.J., BAER, TODD, DONOHUE, DOUGHERTY, WECHT, MUNDY, JJ.


 COMMONWEALTH OF PENNSYLVANIA,                   :   No. 65 WAP 2017
                                                 :
                       Appellee                  :   Appeal from the Order of the Superior
                                                 :   Court entered March 28, 2017 at No.
                                                 :   1351 WDA 2016, reversing the Order
               v.                                :   of the Court of Common Pleas of
                                                 :   Mercer County entered September 2,
                                                 :   2016 at No. CP-43-CR-0000908-
 ROBERT PETER GILL, JR.,                         :   2015, and remanding.
                                                 :
                       Appellant                 :   ARGUED: October 23, 2018


                                          OPINION


JUSTICE BAER                                         DECIDED: MARCH 26, 2019
       In this appeal, we examine whether the Superior Court properly applied the “abuse

of discretion” standard of review when, in a published opinion, it reversed a trial court

order that granted a criminal defendant’s motion in limine to admit evidence of a

subsequent similar crime committed by another individual. For the reasons that follow,

we respectfully conclude that the Superior Court misapplied this standard of review.

Consequently, we reverse in part and vacate in part the Superior Court’s judgment and

remand to the Superior Court with instructions.

       The background underlying this appeal is relatively straightforward. On June 2,

2015, Trooper Charles Turik of the Pennsylvania State Police filed a criminal complaint

against Robert Peter Gill, Jr. (“Appellant”), charging him with, inter alia, burglary, theft by

unlawful taking, receiving stolen property, and criminal trespass. The supporting affidavit

of probable cause explained, in relevant part, as follows.
       On August 26, 2013, Trooper Turik was assigned to investigate an alleged burglary

that occurred between July 26, 2013, and August 26, 2013, at Howard Speichler’s

residence on West Creek Road in French Creek Township.               When Trooper Turik

interviewed Speichler, he informed the trooper that someone had stolen $40,000 in $100

bills from his home. Speichler advised the trooper that he had been keeping the money

in a bank bag inside of a lockbox in his basement and that the last time he knew that the

money was still in the lockbox was July 26, 2013, when he placed his monthly deposit

into the bag. Speichler explained that, since that time, he had not observed any signs of

a forced entry into the home and that he suspected that the person who had stolen the

money entered his home by way of the keypad for his garage door.

       Speichler further stated that two persons knew both the garage code and where

he kept his money: his neighbor and Appellant, who was Speichler’s acquaintance.

Speichler asserted that he did not suspect that his neighbor had stolen the money

because Speichler had known her for over 25 years and trusted her. He further asserted

that he had known Appellant for only a few years and that Appellant had financial

problems, including a recent bankruptcy. Trooper Turik also interviewed Appellant, who

admitted that he knew: about Speichler’s money; that Speichler kept his money in the

lockbox; and where Speichler put the key to that lockbox. The trooper’s investigation also

revealed, inter alia, that Appellant recently had purchased a truck for $19,000 and that he

had paid for the truck with $100 bills.

       Appellant was arrested and charged with the aforementioned crimes. Eventually,

prior to his trial, Appellant filed a document entitled “Motion for Release of Investigatory

Files/Omnibus Pretrial Motion.” In the motion, Appellant averred that he had just became

aware, by way of articles in local newspapers, that Speichler accused another unknown

person of stealing money from a safe located in his home between May 1, 2016, and




                                          [J-73-2018] - 2
June 23, 2016. To inspect potential similarities between the 2013 and 2016 burglaries of

Speichler’s home, Appellant asked the trial court to enter an order allowing him access to

the State Police’s investigatory file concerning the 2016 incident. The court granted

Appellant’s motion.

       On August 1, 2016, Appellant filed a document entitled “Motion In Limine for

Admission of Evidence of Similar Crimes” (“Motion In Limine”). Building upon his previous

motion, Appellant stated that his review of the State Police’s file revealed substantial

similarities between the 2013 burglary and incidents that occurred at Speichler’s

residence in 2016. Regarding the 2016 incidents, Appellant indicated that Speichler

accused an unknown person of entering and burglarizing his home on two occasions -

June 23, 2016, and June 26th or 27th of 2016.

       Appellant stated that the allegations regarding the June 23, 2016, burglary

appeared to be virtually identical to the circumstances surrounding the 2013 burglary that

he was accused of perpetrating. Specifically, Appellant averred that the June 23, 2016,

incident involved: (1) approximately $40,000 in stolen money; (2) money stolen from a

safe/lockbox; (3) a perpetrator, perhaps known by Speichler, who used a key to access

the safe/lockbox; (4) no sign of forced entry; rather, the perpetrator entered the home

through a door that Speichler typically kept unlocked; (4) a perpetrator who knew about

the safe/lockbox; and (5) a crime that occurred within a one-month time range. Appellant

did not describe the alleged June 26/27, 2016, incident in detail. In fact, he conceded

that this incident differed from the other two burglary allegations in that it involved a forced

entry into Speichler’s home.

       Regarding the admissibility of evidence concerning both the June 23rd and June

26th/27th incidents, Appellant contended that “[e]vidence is always relevant and material

if it tends to show a specific crime of which a [d]efendant stands accused was committed




                                        [J-73-2018] - 3
by someone else.” Motion In Limine at ¶12 (citing Commonwealth v. Boyle, 368 A.2d
661, 669 (Pa. 1977)). More specifically, Appellant relied on the Superior Court’s decision

in Commonwealth v. Rini, 427 A.2d 1385 (Pa. Super. 1981), for the proposition that a

defendant may introduce evidence at trial that someone else committed a crime which

bears a highly detailed similarity to the crime with which the defendant is charged. Motion

In Limine at ¶14. Appellant further suggested that Speichler’s two newer, 2016 burglary

allegations raise questions as to Speichler’s credibility and memory. Id. at ¶20.

       On August 25, 2016, prior to the trial court ruling on his Motion In Limine, Appellant

filed another document, which he entitled “Amended Motion In Limine for Admission of

Evidence of Similar Crimes, Behavior and/or Acts” (“Amended Motion In Limine”). In this

motion, Appellant indicated that Speichler’s daughter, Sandra Speichler (“Sandra”), was

prepared to testify that Speichler accused her of breaking into his home and stealing

$30,000 in 1995. According to Appellant, Sandra also was willing to testify that Speichler

had informed her that two other persons, William Flamm and Roy Hiles, had broken into

his home and stolen tools. Thus, in addition to the 2016 incidents regarding Speichler’s

residence, Appellant asked the trial court to permit him to present evidence at trial that

Speichler had accused Sandra, Flamm, and Hiles of stealing from his home.

       On August 29, 2016, the trial court entertained oral argument on Appellant’s

Amended Motion In Limine. Appellant’s argument was consistent with the position that

he took in his written motions, i.e., that all of Speichler’s other burglary allegations were

similar in nature to the allegations made against Appellant and, therefore, tended to show

that someone other than Appellant committed the 2013 break-in and that Speichler’s

credibility was faulty. The Commonwealth, on the other hand, contended that the trial

court should deny the Amended Motion In Limine because the circumstances surrounding




                                      [J-73-2018] - 4
the 2013 burglary were insufficiently similar to the various incidents cited by Appellant,

rendering evidence of those incidents inadmissible at trial.

       For example, regarding the June 23, 2016, burglary, the assistant district attorney

(“ADA”) explained that, unlike the 2013 burglary, a person allegedly gained entrance to

Speichler’s home by climbing a woodpile onto a deck and then opening an unlocked

sliding glass door. According to the ADA, that person first tried to pry open the lockbox

before apparently finding the keys and using them to open it. The ADA also suggested

that the three-year gap between the 2013 and 2016 burglaries was substantial enough to

render evidence of the 2016 incidents inadmissible at Appellant’s trial. In addition, the

Commonwealth took the position that the court should not allow Appellant to present

evidence regarding the 2016 incidents because it “would prejudice the victim in this case.”

N.T., 8/29/2016, at 15. Lastly, the Commonwealth argued that the court should not permit

Speichler’s daughter, Sandra, to testify regarding incidents that allegedly happened over

20 years ago.

       At the end of the hearing, the trial court denied in part and granted in part

Appellant’s Amended Motion In Limine. Specifically, the court decided not to allow

Appellant to present testimony from Sandra. However, the court believed that the June

23, 2016, burglary was significantly similar and close enough in time to the 2013 burglary

to allow Appellant to present evidence of it at his trial. Accordingly, the court entered an

order reflecting “that the incident from 2016 shall be permitted.”1 Trial Court Order,

1 As the Superior Court noted, the scope of the trial court’s order is unclear insomuch as
the order “does not indicate whether it includes evidence related solely to the initial 2016
burglary or whether it includes the subsequent entry four days later[.]” Commonwealth v.
Gill, 158 A.3d 719, 726 n.4. (Pa. Super. 2017). Out of an abundance of caution, the
Superior Court addressed the admissibility of evidence concerning both 2016 incidents.
        However, in the opinion that the trial court submitted in support of its decision, the
court discussed only the circumstances regarding the June 23rd burglary, finding evidence
of the “2016 burglary” admissible. Trial Court Opinion, 10/19/2016. Moreover, in his brief



                                       [J-73-2018] - 5
9/2/2016. In the same order, the court directed the Commonwealth to provide to Appellant

“all reports, statements and investigatory files regarding the 2016 incident[.]” Id.

       On September 8, 2016, the Commonwealth filed a notice of appeal, certifying that

the trial court’s order substantially handicapped its prosecution of Appellant.         See

Pa.R.A.P. 311(d) (permitting the Commonwealth to appeal as of right an interlocutory

order if the Commonwealth certifies in its notice of appeal that the order will terminate or

substantially handicap the prosecution). The trial court directed the Commonwealth to

comply with Pa.R.A.P. 1925(b).        The Commonwealth complied with this directive.

Relevant to the question before this Court, the Commonwealth stated that it intended to

argue to the Superior Court that the trial court erred by granting in part Appellant’s

Amended Motion In Limine.

       The trial court subsequently offered a brief Pa.R.A.P. 1925(a) opinion. In support

of its decision to grant in part Appellant’s motion, the court noted several similarities

between the 2013 and June 23, 2016, burglaries. In particular, the court observed that

the “victim was the same, the amount of money was the same, there was no sign of forced

entry, and the lockbox was accessed with a key.” Trial Court Opinion, 10/19/2016 at 1.

The court further observed that it “found that these similarities were relevant” and that

“the probative value of these facts outweighed the prejudicial effect to the victim.” Id. The

court believed that, at a minimum, Appellant should be permitted to cross-examine

Speichler about the similarities between the 2013 and the June 23, 2016, burglaries.

       On appeal, the Commonwealth reasserted its position that evidence regarding the

2016 burglary was inadmissible at Appellant’s trial because it did not bear sufficient

to this Court, Appellant’s advocacy focuses on the admissibility of evidence regarding
solely the June 23, 2016, burglary of Speichler’s home, and this Court’s order granting
allowance of appeal contemplated consideration of the admissibility of evidence regarding
only one burglary, see infra at 9. Consequently, we find preserved and address below
solely the admissibility of evidence related to the June 23, 2016, burglary.


                                      [J-73-2018] - 6
similarities to the 2013 burglary and because the two burglaries occurred three years

apart. In response, Appellant contended that the trial court did not abuse its discretion

by granting in part his Amended Motion In Limine. In support of this contention, Appellant

renewed the argument that he presented to the trial court. In sum, Appellant posited that

the 2013 and June 23, 2016, burglaries at Speichler’s home occurred closely in time and

shared distinctive similarities.

       In a published opinion, the Superior Court agreed with the Commonwealth’s

position. Commonwealth v. Gill, 158 A.3d 719 (Pa. Super. 2017). The court first noted

its standard of review of an order granting or denying a motion in limine, which under the

facts of this case requires an appellate court to apply an evidentiary abuse-of-discretion

standard. Id. at 725.     Next, the court observed that its review would be guided in part

by Rules of Evidence 401 (“Test for Relevant Evidence”) and 402 (“General Admissibility

of Relevant Evidence”). Regarding Rule 401, the court explained, “Relevant evidence is

that which has any tendency to make a fact more or less probable than it would be without

the evidence[,] and the fact is of consequence in determining the action.” Id. (quoting

Pa.R.E. 401(a) & (b)) (quotation marks omitted). The court also noted that, pursuant to

Rule 402, all relevant evidence is admissible and irrelevant evidence is inadmissible.

       The Superior Court then quoted its decision in Commonwealth v. Palagonia, 868
A.2d 1212 (Pa. Super. 2005), which applied Rini, supra, for the proposition that “criminal

defendants are entitled to offer evidence that some other person committed a similar

crime at or around the same time they are alleged to have committed a crime.”       Id. at

726 (quoting Palagonia, 868 A.2d at 1216).         The court explained that evidence is

admissible to prove this fact if a defendant establishes: (1) “the lapse of time between

the commission of the two crimes;” and (2) “the resemblance between the methodologies

of the two crimes.” Id. According to the court, even if the time lapse between the two




                                      [J-73-2018] - 7
crimes is brief, the evidence is inadmissible unless the nature of the crimes is “so

distinctive or unusual as to be like a signature or the handiwork of the same individual.”

Id. The court further explained that this Court has recognized that the “issue is whether

there was a logical connection between the two crimes in question that would allow

admission of this evidence to prove the identity of the perpetrator. The probative value

of the degree of similarity of the crimes is inversely proportional to the time period

separating the crimes.” Id. (quoting Commonwealth v. Bronshtein, 691 A.2d 907, 916

(Pa. 1997)).

       Without analyzing the trial court’s reasoning, the Superior Court then concluded

that the 2013 and 2016 burglaries2 are not so similar, distinctive, or unusual as to suggest

that they are the handiwork of one individual. In support of this conclusion, the court first

asserted that, “with regard to the instant 2013 burglary, the affidavit of probable cause

reveals that entry was made into the victim’s home via the garage door code[]” and that

a key was used to open the lockbox. Gill, 158 A.3d at 726. According to the court, there

were “no signs of forced entry to the lockbox[,]” and “there were no tools utilized.” Id.

Next, the Superior Court stated, inter alia, that the means of entry into Speichler’s home

differed between the 2013 and 2016 incidents and that, “unlike the 2013 burglary, during

both of the 2016 incidents, tools/force were utilized to either gain access to the house or

to attempt to open the lockbox.” Id. at 727.

       Based on its representation of the record and the asserted “remoteness of time

between the 2013 and 2016 incidents,” the Superior Court concluded that the trial court

“erred” in ruling that Appellant should be permitted to present at trial evidence of the 2016

burglaries of Speichler’s home, suggesting that the Superior Court viewed the 2013 and


2As noted supra, because of the ambiguous nature of the trial court’s order, the Superior
Court addressed the admissibility of evidence regarding both of the 2016 incidents that
occurred at Speichler’s home.

                                      [J-73-2018] - 8
2016 burglaries to be dissimilar as a matter of law. Id. at 727. In reaching this conclusion,

the court agreed with the Commonwealth that “the fact the burglaries involved the same

residence, and the victim reported to have similar amounts stolen in the 2013 and June

23, 2016, burglaries,” are insufficient factors “by themselves to conclude the nature of the

crimes was so distinctive or unusual as to be like a signature or the handiwork of the

same individual.” Id. For these reasons, the Superior Court reversed the trial court’s

order and remanded the matter for further proceedings.3 Id.

       Appellant subsequently filed a petition for allowance of appeal, which we granted,

limited to the following issue, as stated by Appellant:

       Whether absent [a] finding the Court of Common Pleas acted with manifest
       unreasonableness, partiality, prejudice, bias, or ill-will, the Superior Court
       of Pennsylvania erred in finding evidence of another burglary committed
       against the same victim, at the same location, also without the use of
       forcible entry, and also utilizing the same key to unlock the same lock box
       containing the same alleged amount of money taken from the same victim
       (3) years after the instant alleged burglary is not relevant to the defense of
       the crime for which [Appellant] is charged and tends to prove a common
       scheme, plan, or design rendering the evidence admissible as evidence of
       similar crimes, behaviors, and/or acts[.]
Commonwealth v. Gill, 176 A.3d 848 (Pa. 2017).

       In his brief to this Court, Appellant initially seems to suggest, inter alia, that this

Court should adopt a new, more lenient test for a trial court to apply when a defendant

wishes to present evidence that someone else committed the crime for which he is

3  The Commonwealth presented a second issue to the Superior Court in which it
contended that the trial court erred by ordering the Commonwealth to provide Appellant
with copies of all reports, statements, and investigatory files regarding the June 23, 2016,
incident. The Superior Court addressed this issue in a footnote, opining, “In light of the
fact that the trial court ordered such disclosure solely in support of its ruling that the 2016
incidents were admissible to prove [Appellant] did not commit the instant crime, and in
light of our discussion supra, we agree the trial court erred in this regard.” Id. at 727 n.5.
This Court’s order granting allowance of appeal does not include consideration of this
issue. Given the result that we reach in this opinion, the Superior Court is tasked, on
remand, with reconsidering this issue.



                                       [J-73-2018] - 9
charged with perpetrating. Appellant’s Brief at 13-25. However, this Court granted

allowance of appeal in this matter to address the narrow issue of whether the Superior

Court properly applied the appropriate standard of review in reversing the trial court’s

order.    We, therefore, decline Appellant’s invitation to adopt or otherwise alter the

substantive law in this area, as this issue was not contemplated in the Court’s order

granting, in part, Appellant’s petition for allowance of appeal.4

         As to the only issue before the Court, Appellant points out that an appellate court

may reverse an evidentiary ruling only when the appealing party demonstrates that the

trial court abused its discretion. In other words, Appellant contends, “the Superior Court

may      not   reverse   [a   trial   court’s   discretionary]   decision   absent   ‘manifest

unreasonableness, or partiality, prejudice, bias, or ill-will, or such lack of support so as to

be clearly erroneous[.]’” Appellant’s Brief at 25 (quoting Commonwealth v. Hoover, 107
A.3d 723, 729 (Pa. 2014)). Appellant takes the position that the Superior Court did not

faithfully apply this standard of review because the intermediate court failed to defer

appropriately to the trial court’s evidentiary ruling. For these reasons, Appellant asks this

Court to reinstate the trial court’s order.5

         The Commonwealth concedes that the Superior Court did not state precisely how

the trial court abused its discretion insomuch as the court did not “parrot” the language of

the controlling standard of review in concluding that the trial court “erred.”

4 Moreover, this Court already has established the law in this area. For example, as
recently as 2014, this Court explained that it “is well established that evidence which tends
to show that the crime with which a defendant is charged was committed by someone
else is relevant and admissible.” Commonwealth v. Patterson, 91 A.3d 55, 72 (Pa. 2014)
(citing Commonwealth v. McGowan, 635 A.2d 113, 115 (Pa. 1993)). We further explained
that “the defense may introduce evidence that someone else committed a crime which
bears a highly detailed similarity to the crime with which the defendant is charged.” Id.
(quoting Commonwealth v. Weiss, 81 A.3d 767, 806-07 (Pa. 2013)).
5 The Pennsylvania Association of Criminal Defense Lawyers filed an amicus curiae brief
in support of Appellant, which essentially reiterates Appellant’s concerns.

                                        [J-73-2018] - 10
Commonwealth’s Brief at 14. The Commonwealth, however, contends that the Superior

Court clearly recognized that it was reviewing the trial court’s decision for an abuse of

discretion. Indeed, the Commonwealth posits that, when read in its totality, the Superior

Court’s opinion can be understood as properly concluding that the trial court abused its

discretion by ruling that Appellant could present evidence at trial regarding the 2016

burglary because that burglary was too dissimilar and remote in time to the 2013

burglary.6

       Regarding the “abuse of discretion” standard of review, this Court has explained

that the “term ‘discretion’ imports the exercise of judgment, wisdom and skill so as to

reach a dispassionate conclusion, within the framework of the law, and is not exercised

for the purpose of giving effect to the will of the [trial] judge.” Commonwealth v. Widmer,

744 A.2d 745, 753 (Pa. 2000) (citation omitted).         “When a [trial] court comes to a

conclusion through the exercise of its discretion, there is a heavy burden [on the appellant]

to show that this discretion has been abused.” Commonwealth v. Eichinger, 915 A.2d
1122, 1140 (Pa. 2007) (citation omitted). An appellant cannot meet this burden by simply

persuading an appellate court that it may have reached a different conclusion than that

reached by the trial court; rather, to overcome this heavy burden, the appellant must

demonstrate that the trial court actually abused its discretionary power. Id.

       Absent an abuse of that discretion, an appellate court should not disturb a trial

court’s discretionary ruling. Id. An appellate court will not find an abuse of discretion

“based on a mere error of judgment, but rather . . . where the [trial] court has reached a

conclusion which overrides or misapplies the law, or where the judgment exercised is

6 Whether  the Superior Court properly applied the “abuse of discretion” standard of review
presents this Court with a question of law. Accordingly, our scope of review is plenary,
and our standard of review is de novo. Skotnicki v. Insurance Department, 175 A.3d 239,
247 (Pa. 2017). We further note that, in their briefs to this Court, the parties indicate that
Jamie Erdley was charged with and pleaded guilty to burglary related to the 2016
incidents at Speichler’s home.

                                      [J-73-2018] - 11
manifestly unreasonable, or the result of partiality, prejudice, bias or ill-will.”        Id.

Importantly, an appellate court should not find that a trial court abused its discretion

merely because the appellate court disagrees with the trial court’s conclusion. Hoover,
107 A.3d at 729. Indeed, “when reviewing the trial court’s exercise of discretion, it is

improper for an appellate court to ‘step[ ] into the shoes’ of the trial judge and review the

evidence de novo.” Polett v. Pub. Commc’ns, Inc., 126 A.3d 895, 924 (Pa. 2015) (quoting

Commonwealth v. Clay, 64 A.3d 1049, 1056 (Pa. 2013)). In other words, an appellate

court “may not disturb a trial court’s discretionary ruling by substituting its own judgment

for that of the trial court.” Polett, 126 A.3d at 924.

       In the instant matter, the trial court exercised its discretion and found that the 2013

and June 23, 2016, burglaries were sufficiently similar to permit Appellant to introduce

evidence of the 2016 burglary at his trial.       In support of that conclusion, the court

highlighted that the “victim was the same, the amount of money was the same, there was

no sign of forced entry, and the lockbox was accessed with a key.” Trial Court Opinion,

10/19/2016, at 1. Rather than examining the trial court’s conclusion and rationale for an

abuse of discretion, the Superior Court began its substantive analysis by immediately

reaching its independent determination that the burglaries in question are insufficiently

similar to allow Appellant to present evidence of the 2016 burglary. Gill, 158 A.3d at 726.

       The Superior Court supported its independent conclusion by reviewing the

evidence of record de novo. In so doing, the court, at times, did not aptly recite the

evidence. For example, regarding the 2013 burglary, the Superior Court suggested that

the affidavit of probable cause “reveals that entry was made into the victim’s home via the

use of the garage door code[.]” Gill, 158 A.3d at 726. However, the affidavit of probable

cause does not reveal that the perpetrator of the alleged 2013 burglary entered

Speichler’s home by using the garage door code. Instead, the affidavit of probable cause




                                       [J-73-2018] - 12
specifically states that Speichler “suspected” that entry was made via the use of the

garage door’s keypad.7 Affidavit of Probable Cause, 6/2/2015.

       We further observe that, when the Superior Court did speak to the trial court’s

ruling, the intermediate court did not give full credit to the trial court’s reasoning.

Specifically, in discrediting the trial court’s analysis, the Superior Court asserted that a

similar amount of money stolen and the same victim are insufficient factors “by

themselves” to establish that they were the work of the same individual. Gill, 158 A.2d at

727. Yet, the trial court did not solely note those two factors. Again, in finding the 2013

and 2016 burglaries sufficiently similar, the trial court pointed out that the “victim was the

same, the amount of money was the same, there was no sign of forced entry, and the

lockbox was accessed with a key.” Trial Court Opinion, 10/19/2016, at 1. Moreover, the

trial court concluded that the 2016 burglary constituted relevant evidence for purposes of

cross-examining Speichler.

       After a careful review of the certified record, the lower courts’ opinions, and the

parties’ briefs, we are convinced that, in reversing the trial court’s order, the Superior

Court effectively substituted its judgment for that of the trial court, which, as discussed

above, is an impermissible exercise of appellate court authority when reviewing a trial

court’s discretionary ruling. Given this holding, we could vacate the Superior Court’s

judgment and remand the matter to that court for a review that is consistent with this

opinion. However, this Court is intimately familiar with the application of the abuse-of-

discretion standard of review; consequently, for the sake of judicial economy, we will

apply that standard to the trial court’s order.


7 Indeed, as the trial court alluded in its 1925(a) opinion, Appellant may cross-examine
Speichler about the similarities between the 2013 and June 23, 2016, incidents, which
may lead a jury to discredit Speichler’s suspicion that the 2013 burglary involved the use
of the garage’s keypad because other means of entering the home without force may
have been available, such as an unlocked sliding glass door.

                                      [J-73-2018] - 13
       Initially, we acknowledge that the admissibility of evidence regarding the June 23,

2016, burglary is a close call. For example, the three-year gap between the two burglaries

certainly diminishes the probative value of any evidence concerning the 2016 burglary.

Yet, as observed by the trial court, the undeniably unique similarities shared by the

incidents weighs in favor allowing a fact-finder to consider the evidence in determining

Appellant’s guilt.

       Ultimately, reasonable minds may differ as to how a trial court should rule on

Appellant’s Amended Motion in Limine given the highly subjective nature of whether the

2013 and June 23, 2016, burglaries are sufficiently similar and close enough in time for

purposes of admissibility.    However, in this matter, the trial court entered an order

permitting Appellant to present evidence at trial regarding the 2016 burglary based upon

its finding that the 2013 and 2016 burglaries were substantially similar insomuch as the

“victim was the same, the amount of money was the same, there was no sign of forced

entry, and the lockbox was accessed with a key.” Trial Court Opinion, 10/19/2016.            A

review of the record and controlling law demonstrates that the court was within its

discretion in reaching this result, as there is no indication that: (1) the court’s conclusion

overrides or misapplies the law; (2) the court’s judgment was manifestly unreasonable; or

(3) the court’s decision was the result of partiality, prejudice, bias, or ill-will. Eichinger,
915 A.2d at 1140. Under such circumstances, an appellate court should defer to the trial

court’s ruling and resist considering de novo the admissibility of the evidence in question.

Accordingly, we will not disturb the trial court’s order.
      For these reasons, we reverse the Superior Court’s judgment insomuch as it

reversed the trial court’s order granting Appellant’s motion in limine, vacate the portion of

the Superior Court’s judgment that reversed the part of the trial court’s order directing the

Commonwealth to provide Appellant with all reports statements, and investigatory files




                                      [J-73-2018] - 14
regarding the 2016, incident, and remand to the Superior Court to allow that court to

reconsider whether the trial court erred by directing the Commonwealth to provide to

Appellant all reports, statements and investigatory files regarding the 2016 incident.

       Chief Justice Saylor and Justices Todd, Donohue, Dougherty and Mundy join the

opinion.

       Justice Wecht files a concurring opinion in which Justice Donohue joins.




                                     [J-73-2018] - 15